         Case 1:11-cr-01032-PAE Document 2503 Filed 07/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        11-CR-1032-80 (PAE)
                         -v-
                                                                               ORDER
 MOISES CUETO,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Moises Cueto. The Court

directs Mr. Cueto’s defense counsel to respond by letter to Mr. Cueto responding to his concerns,

and to publicly file this letter (subject to any appropriate redactions) on the docket of this

case. This letter is to be filed by Friday, August 14, 2020.


       SO ORDERED.


                                                            
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: July 31, 2020
       New York, New York
Case 1:11-cr-01032-PAE Document 2503 Filed 07/31/20 Page 2 of 4
Case 1:11-cr-01032-PAE Document 2503 Filed 07/31/20 Page 3 of 4
Case 1:11-cr-01032-PAE Document 2503 Filed 07/31/20 Page 4 of 4
